Citation Nr: 1208546	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-42 209A	)	DATE
	)


On appeal from the decision of the Education Center of the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to eligibility for Post 9/11 G.I. Bill VA education benefits for a Non College Degree, cosmetology program.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination made by the Education Center at the Atlanta, Georgia Regional Office (RO), which determined that although the Veteran was eligible for Post 9/11 G.I. Bill education benefits, her proposed training program of cosmetology was not offered by an institution of higher learning.


FINDING OF FACT

On July 15, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 12, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she desired to withdraw her appeal as she no longer would be pursuing her desired cosmetology program.  Nonetheless, the Veteran was scheduled for a hearing before a Veterans Law Judge of the Board at her regional office in Columbia, South Carolina on May 20, 2011.  The Veteran cancelled her scheduled hearing.  In February 2012, the Board sought final confirmation from the Veteran regarding her intent to withdraw her appeal.  In February 2012, the Veteran provided a signed response confirming her intent to withdraw her appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


